Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 8, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.

Status of the Claims
	The claim set filed 12/08/2021 is acknowledged.
	No claims are amended.
	Claims 2, 5, and 8 are cancelled.
	Claims 1, 3-4, 6-7, 9-14 are pending
Claims 7, 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
	Claims 1, 3-4, and 6 are under examination.


Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 07/09/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Objections
	Claims 1, 3-4 are objected to because of the following informalities:
Claims 1 and 3 recite the abbreviations OCT4, NR4A1, NR4A2, TBX3, NR5A1, NR5A2, and NR0B2 without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. Epidermal Growth Factor (EGF). In this case, one of ordinary skill in the art would have understood the abbreviations to have the following meanings:
Octamer-binding transcription factor 4 (OCT4);
Nuclear receptor subfamily 4 group A member 1 (NR4A1);
Nuclear receptor subfamily 4 group A member 2 (NR4A2);
T-box transcription factor 3 (TBX3);
Nuclear receptor subfamily 5 group A member 1 (NR5A1);
Nuclear receptor subfamily 5 group A member 2 (NR5A2); and 
Nuclear receptor subfamily 0 group B member 2 (NR0B2).
Appropriate correction is required. The Examiner acknowledges that the specification provides a different meaning for the abbreviations NR4A1 and NR0B2 (see page 9, line 11, and page 10, line 6, respectively, of the specification filed 10/22/2018). However, the Examiner considers this disclosure of the specification to be an inadvertent error, and one of ordinary skill in 

Claim 4 recites elements and their abbreviations improperly. The element should be spelled out and then followed by the abbreviation in parentheses, e.g. Epidermal Growth Factor (EGF). In addition, the phrase “Murineleukemia virus” should be “Murine leukemia virus”, and the phrase “Avian sarcoma/leukosis” should be “Avian sarcoma leukosis virus”. For example, the elements and their abbreviations should be recited as follows:
Human immunodeficiency virus (HIV);
Murine leukemia virus (MLV);
Avian sarcoma leukosis virus (ASLV);
Spleen necrosis virus (SNV);
Rous sarcoma virus (RSV); and 
Mouse mammary tumor virus (MMTV).
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

	The claim does not recite additional elements that integrate the judicial exception into a practical application because the additional elements do not confer markedly different characteristics to the judicial exception as compared to its naturally occurring counterpart. In particular, the step of “differentiating the directly converted hepatic stem cell into a hepatocyte or a cholangiocyte”, as recited in claim 6, requires no material acts to be performed by the artisan practicing the claimed method. Rather, the step merely reads on the process by which the hepatic stem cell naturally and artlessly differentiates into a hepatocyte or a cholangiocyte. The step of introducing a composition into a fibroblast cell, as recited in claim 1, is considered insignificant extra-solution activity with respect to the judicial exception because the step is performed merely to prepare and provide the hepatic stem cell used by the judicial exception. The step of introducing does not clearly impart structural or functional characteristics markedly different from its naturally-occurring counterpart. That is, the process by which a hepatic stem cell, produced by the step of introducing of claim 1, differentiates into a hepatocyte or a cholangiocyte is not clearly markedly different to the process by which a naturally-occurring hepatic stem cell differentiates into a hepatocyte or a cholangiocyte.
	Thus, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, do confer not markedly different from their naturally occurring counterpart. Therefore, claim 6 is not patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “TBX3 (Octamer-binding transcription factor 4)”, “NR5A1 (Octamer-binding transcription factor 4)”, “NR5A2 (Octamer-binding transcription factor 4)”, and “NR0B2 (Octamer-binding transcription factor 4)”. Each of these recitations is indefinite for the following reasons. Although one of ordinary skill in the art would have understood what is meant by the elements TBX3, NR5A1, NR5A2, and NR0B2, it is unclear how the parenthetical phrase “(Octamer-binding transcription factor 4)” following each of these elements modifies the scope of the claimed invention. For example, it is unclear if the phrase “TBX3 (Octamer-binding transcription factor 4)” is equivalent to the phrase “TBX3 or Octamer-binding transcription factor 4”, and similarly for the other recitations. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 4 recites the limitation "the vector" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 4 depends on, recites three vectors: (1) “a vector into which the nucleic acid molecule encoding OCT 4 protein is introduced”, (2) “a vector into which the nucleic acid molecule encoding NR4A1 protein is introduced”, and (3) “a vector into which the nucleic acid molecule encoding NR4A2 protein is introduced”. It is unclear which one of these three vectors is being referred to by the limitation “the vector” in claim 4, line 1. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Nature of the Invention/Breadth of the claims: The claims are directed to a method of generating at least one selected form the group consisting of a hepatic stem cell, a hepatocyte, and a cholangiocyte comprising a step of introducing into a fibroblast cell a composition comprising:
(1) at least one selected from the group consisting of OCT4 protein, a nucleic acid molecule encoding OCT4 protein, and a vector into which the nucleic acid molecule encoding OCT 4 protein is introduced, and
(2) at least one selected from the group consisting of NR4A1 protein, NR4A2 protein, a nucleic acid molecule encoding NR4A1 protein, a nucleic acid molecule encoding NR4A2 protein, a 
Essentially, the claims are directed to a single method step of introducing into a fibroblast (1) a composition comprising OCT4 and NR4A1 or (2) a composition comprising OCT4 and NR4A2, whereby both compositions are minimally sufficient to convert the fibroblast cell into a hepatic stem cell, a hepatocyte, or a cholangiocyte. Accordingly, the claims are directed to achieving three different and distinct intended/functional results (i.e. a hepatic stem cell, a hepatocyte, or a cholangiocyte) by the same, single method step. It is further noted that a hepatocyte and a cholangiocyte are two fully-differentiated and mutually exclusive cell fates.
	Guidance of the Specification/Existence of Working Examples: Example 6-1 of the specification (pages 34-35) discloses a step of introducing into fibroblasts, through a lentivirus expression system, one of the following four combinations of factors: 
	(1) OCT4 and NR4A2 (OU);
	(2) OCT4, NR4A2, and TBX3 (OUT);
	(3) OCT4 and NR4A1 (ON7); and 
	(4) OCT4, NR4A1, and TBX3 (ON7T).
	Page 24, lines 3-12, and Figure 2 discloses that, after lentiviral introduction of factors, the transduced fibroblast cells were cultured in MEF medium comprising 10% fetal bovine serum, 2 mM L-Glutamine, MEM Non-essential amino acid, 55 uM beta-Mercaptoethanol, and Penicillin/Streptomycin for 3 days, followed by culturing the cells in Hepatocyte Culture Medium (HEP medium) for 11 days to generate hepatic stem cells. For hepatocyte differentiation, hepatic stem cells were cultured on collagen in HEP medium supplemented with 20 ng/mL Oncostatin M; and, for cholangiocyte differentiation, hepatic stem cells were cultured on collagen in Cholangiocyte differentiation medium (HEP medium supplemented with 20 ng/mL EGF) for 3 days. See That is, the specification discloses alternative culturing steps to generate hepatocytes and cholangiocytes. In contrast to Applicant’s working examples, the claims do not recite any cell culture media compositions, and further the claims do not recite alternative culturing steps for generating hepatocytes and cholangiocytes.
	Example 6-2 (pages 35-37), including Figures 25-26, discloses that cells transduced with one of the four combinations of factors, outlined above, expressed hepatic stem cell mark proteins HNF4 and E-Cadherin and hepatocyte marker proteins AFP and ALB, and therefore concludes that the fibroblast were successfully converted into hepatic stem cells and hepatocytes (page 35, lines 18-23). Example 6-2 further discloses that, following transduction, the expression of fibroblast-specific markers TWIST2 and COLIA2 decreased while expression of hepatic stem cell markers HNF4a and FOXA2 and hepatocyte markers AFP and ALB increased (page 36, line 28, through page 37, line 2). However, Figure 26 shows that the cells still expressed a level of fibroblast-specific markers TWIST2 and COLIA2 greater than HepG2 cells (an immortal human liver cancer cell line) three weeks after introduction of one of the four combinations of factors. Significantly, the specification fails to disclose which one of the four combinations of factors, outlined above, achieved the results provided in Example 6-2 and Figures 25-26. 
	Example 6-3 (page 37), including Figure 27, discloses a functional analysis of the cells generated by introduction of one of the four combinations of factors, outlined above. In particular, the cells demonstrated low-density lipoprotein (LDL) absorption, glycogen storage, and detoxification ability by ICG uptake, and therefore concludes that the cells had normal hepatocyte properties. Significantly, the specification fails to disclose which one of the four combinations of factors, outlined above, achieved the results provided in Example 6-3 and Figure 27.
	Example 6-4 (page 37-38), including Figure 28, discloses that, following lentiviral introduction of factors, the cells were cultured “in the same method as Referential Example 3” 
	In summary, the specification discloses alternative culturing steps with distinct media compositions for hepatocyte and cholangiocyte differentiation, whereas the claims recite the same, single method step to make a hepatic stem cell, a hepatocyte, and a cholangiocyte. The specification further fails to disclose what combination of factors achieved the experimental results described in Examples 6-1 through 6-4. Moreover, the specification concludes the making of a “hepatic stem cell” based on expression markers HNF4 and E-Cadherin, even though these cells expressed fibroblast markers TWIST2 and COLIA2 at a level greater than HepG2 cells (an immortal human liver cancer cell line) three weeks after introduction of factors. The specification also concludes the making of a “hepatocyte” based on expression of markers AFP and ALB, and based on functional assays showing LDL absorption, glycogen storage, and detoxification ability by ICG uptake; and the specification concludes the making of a “cholangiocyte” based on expression of markers CK19 and CK7. There is no morphological analysis or in vivo functional analysis of any of the “hepatic stem cell”, “hepatocyte”, and “cholangiocyte”.
State of the Art/Predictability of the Art: 
Theka et al. (2013) “Rapid Generation of Functional Dopaminergic Neurons From Human Induced Pluripotent Stem Cells Through a Single-Step Procedure Using Cell Lineage Transcription Factors” STEM CELLS TRANSLATIONAL MEDICINE, 2:473-479, discloses a method Accordingly, in view of Theka, one of ordinary skill in the art would have expected that the introduction of OCT4 and NR4A2 factors into a fibroblast cell, as recited in the claims, would result in the making of a dopaminergic neuron, as opposed to a hepatic stem cell, a hepatocyte, or a cholangiocyte.
Snykers et al. (2009) “In Vitro Differentiation of Embryonic and Adult Stem Cells into Hepatocytes: State of the Art” STEM CELLS, 27:577-605, relates to the state of the art with respect to characterization strategies of artificially induced hepatocytes. Snykers discloses that characterization of hepatocytes must encompass metabolic functionality assays, including inducible P450-dependent activity which is a “key determinant” of the functional hepatic phenotype (page 598, col. 2). Snykers further discloses that the “ultimate proof” of functional hepatic behavior is in vivo transplantation of the induced hepatocytes in immunodeficient animal models with liver injury (page 598, col. 2). In contrast to Snykers’s disclosure of a proper characterization of induced hepatic cells, the specification of the instant application performs no analysis of inducible P450-dependent activity and no analysis of in vivo functional activity in animal models.
Dianat et al. (2014) “Generation of Functional Cholangiocyte-Like Cells from Human Pluripotent Stem Cells and HepaRG Cells” HEPATOLOGY, Vol. 60, No. 2, pg. 700-714, relates to a particular study on the generation of functional cholangiocyte-like cells from human pluripotent stem cells and HepaRG cells (human hepatoma cell line). In order to identify the artificially induced cells as functional cholangiocytes, Dianat showed expression of cholangiocyte markers (page 706, 2+ increase in cholangiocytes by way of specific biliary receptors (page 708, second and third full paragraphs). In contrast to Dianat’s analysis to identify induced cholangiocytes, the specification of the instant application performs no analysis showing expression of biliary receptors, no analysis showing cholangiocyte morphology, and no analysis showing cholangiocyte functional activity. Rather, the specification concludes the making of a cholangiocyte based on expression of CK19 and CK7.
The Amount of Experimentation Necessary: The teachings of the instant specification do not resolve the unpredictability in the art of generating a hepatic stem cell, hepatocyte, and a cholangiocyte, and considering the lack of teachings or guidance provided by the specification to overcome the art-recognized unpredictability, and for the specific reasons cited above, it would have required undue experimentation for one of skill in the art to practice the claimed invention.

Response to Arguments & Declaration under 37 C.F.R. 1.132
The declaration under 37 C.F.R. 1.132 of Park, Myung Rae, filed 12/08/2021, is acknowledged. Applicant’s arguments and the declaration under 37 C.F.R. 1.132 of Park, Myung Rae, filed 12/08/2021, have been carefully considered but are not found persuasive for the following reasons:
Applicant argues that, as evidenced by the declaration of Park, the instantly claimed method is sufficient to achieve the direct conversion of a fibroblast into a cholangiocyte. See page 6 of Applicant’s reply. The declaration of Park describes an experiment wherein fibroblasts were infected 
As an initial matter, the figures, as provided in the declaration, are too dark/blurry to read. The figures are also provided in black-and-white only but appear to require color to read, as indicated by reference in the figure legends to “green” and “red”. It is further unclear what specific combination of factors were introduced into the fibroblasts because the declaration only declares “Lentiviral vectors-expressing transcriptional factors were infected the next day” (item #7). As discussed in the rejection above, the claims embrace methods wherein the only factors introduced are (1) OCT4 and NR4A1 or (2) OCT4 and NR4A2. Also, with respect to Figure 1, there is no analysis provided in the declaration that the induced cells showed morphological features typical of a cholangiocyte, e.g. the presence of cilia or ductal structures. Although Park declares that the induced cells expressed cholangiocyte markers CK7, CK19, and GGT1, the declaration provides no analysis showing expression of biliary receptors, no analysis showing cholangiocyte morphology, and no analysis showing cholangiocyte functional activity. Finally, as indicated in the declaration, the media composition used to culture and induce differentiation of the transected cells comprised of elements not required by the claims, such as CHIR99021 (an inhibitor of GSK-3 enzyme), A 83-01 (an inhibitor of activin-like kinase), and FGF10 (a polypeptide known as fibroblast growth factor 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633